
	
		II
		110th CONGRESS
		1st Session
		S. 1215
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2007
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to extend and
		  improve certain authorities of the Secretary of Veterans Affairs, and for other
		  purposes.
	
	
		1.Modification of rate of
			 reimbursement of State and local agencies administering veterans education
			 benefitsSection 3674(a)(4) of
			 title 38, United States Code, is amended by striking $13,000,000
			 and all that follows through fiscal year 2007,.
		2.Extension of
			 pilot project on training on the job for claims adjudicators
			(a)ExtensionSection
			 3677(d) of title 38, United States Code, is amended by adding at the end the
			 following new paragraph:
				
					(3)The authority to carry out the pilot
				project shall expire on October 1,
				2008.
					.
			(b)Technical
			 amendmentParagraph (1) of such section is amended by striking
			 pilot program and inserting pilot project.
			3.Waiver of
			 residency requirement for Directors for Veterans' Employment and
			 TrainingSection 4103(a)(2) of
			 title 38, United States Code, is amended—
			(1)by inserting
			 (A) after (2); and
			(2)by adding at the
			 end the following new subparagraph:
				
					(B)The Secretary may waive the
				requirement in subparagraph (A) with respect to a Director for Veterans'
				Employment and Training if the Secretary determines that the waiver is in the
				public interest. Any such waiver shall be made on a case-by-case
				basis.
					.
			4.Modification of
			 special unemployment study to cover veterans of Global War on
			 TerrorSection 4110A(a)(1) of
			 title 38, United States Code, is amended—
			(1)in subparagraph
			 (B)—
				(A)by striking
			 Vietnam era and inserting Global War on Terror;
			 and
				(B)by striking
			 the Vietnam theater of operations during the Vietnam era and
			 inserting Operation Enduring Freedom or Operation Iraqi
			 Freedom;
				(2)in subparagraph
			 (C)—
				(A)by striking
			 Vietnam era and inserting Global War on Terror;
			 and
				(B)by striking
			 the Vietnam theater of operations and inserting Operation
			 Enduring Freedom or Operation Iraqi Freedom; and
				(3)in subparagraph
			 (D), by striking Vietnam era and inserting Global War on
			 Terror.
			5.Extension of
			 increase in benefit for individuals pursuing apprenticeship or on-job
			 trainingSection 103 of the
			 Veterans Benefits Improvement Act of 2004 (Public Law 108–454; 118 Stat. 3600)
			 is amended by striking 2008 each place it appears and inserting
			 2010.
		
